internal_revenue_service appeals_office south pine island road suite plantation fl release number release date date april uil code a b certified mail dear department of the treasury person to contact employee id number tel fax refer reply to ap area in re ein uil form required to be filed tax period ended this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date the revocation of your exempt status was made for the following reason s you are not operated exclusively for charitable educational or other exempt purposes as required in sec_501 you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 sec_1_501_c_3_-1 more than an insubstantial part of your activities were in furtherance of a non-exempt purpose you also operated for the benefit of private interests sec_1 c - d ii contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles fisher appeals team manager internal_revenue_service department of the treasury date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this ictter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a rev date name of taxpayer org explanations of items schedule number or exhibit tax identification_number year period ended september 20xx september 20xx legend org organization name ra-1 co ra-2 co-2 co-3 co-4 ra xx date city city dir-i dir-2 co-6 co-7 dir-3 dir-4 2n ar 47f co-5 state state g _ news news g companies directors issues whether org is operated exclusively for one or more purposes as described in sec_501 of the internal_revenue_code more specifically for charitable and educational_purposes whether the credit counseling activities conducted by org are substantial in nature and its primary activities whether org has a substantial non-exempt and commercial purpose by providing debt management program services for a fee to the general_public providing both front end and back end service processing for its debt management program facts ‘organizational and tax-exempt status data org org was incorporated october 20xx in the state of state under the name org org's board_of directors and officers consisted of the following individuals none of whom were related dir-1 dir-2 dir-3 dir-4 director executive director director director director the org original articles of incorporation provide that its purposes are as allowed by federal and state statues including consumer debt consolidation services org filed amended articles of incorporation on march 20xx providing purposes as engaging exclusively in educational and or charitable purposes limited by the requirements of c including specifically consumer debt consolidation services org received an acknowledgement from the irs dated may 20xx that their application_for recognition of tax exempt status had been received in its application org stated that of the organization's time would be spent on client education and services including debt settling and repayment the application stated that there were plans for seminars and a newsletter information was to be made available to the general_public free of charge all counseling was to be done on their form 886-a page of department of the treasury - internal_revenue_service form 886-a rev date name of taxpayer oe org explanations of items schedule number or exhibit tax identification_number _- year period ended - september 20xx september 20xx premises the funding for org was to come from administrative fees and from creditor donations in a letter from the internal_revenue_service dated september 20xx org was recognized as being exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code an advance_ruling was made on its private_foundation_status which was to end september 20xx the service determined that org could reasonably be expected to meet the requirements of being a publicly_supported_organization as described in sec_509 and sec_170 in a final_determination letter dated november 20xx the irs stated that org’s foundation status would be under sec_509 as a publicly_supported_organization examination and form_990 information org's forms return of organization exempt from income_tax were examined for the years ended september 20xx and september 20xx in part ill of its form_990 returns statement of program service accomplishments org listed its accomplishments in the areas of educational outreach and numbers of counseling sessions conducted via telephone credit counseling is listed as its primary exempt_purpose in describing its exempt_purpose achievements org provided the following information on its form_990 returns for the examination years form_990 - september 20xx number of educational workshop outreach in person contacts local approximate per year persons counseled regarding credit and personal family budgeting persons accepted into debt management plans dmps percentage of counseled persons accepted for debt management plans number of express educational publications invitations handbooks lesson materials brochures paper and cds distributed approximate per year hours training for management and employees per average month hours training for new and transfer employees - average per employee form_990 - september 20xx persons counseled regarding credit and personal family budgeting approximate per fiscal_year 20xx persons accepted into debt management plans to be managed by org during fiscal_year 20xx form 886-a page of department of the treasury - internal_revenue_service form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended org september 20xx september 20xx schedule number or exhibit percentage of counseled persons accepted into debt management programs during fiscal_year 20xxk outreach contacts including workshops local approximate per month during fiscal_year 20xx number of org educational publications and materials mailed by org approximate per month during during fiscal_year 20xx number of org educational publications and materials mailed by org during fiscal_year 20xx to number of org educational publications and materials sent via fax and email per month during fiscal_year 20xx number of org educational publications and materials sent via fax and during fiscal_year 20xx approximate hours training for management and in-service employees per month approximate hours training for each new employee to income reported on forms for the years examined were as follows 20xx interest dividends revenue sources contributions psr - enrollment fees psr - monthly account service fees psr - creditor fairshare payments rental income gain_or_loss - sales of assets other than inventory totals though not disclosed completely in the table above contributions included income from the following sources 20xxx _ _ e client debt management plan setup fees client debt management plan monthly administrative fees creditor fair share payments and grants from creditors rental income’ interest on investment accounts during 20xx and 20xx org subleased a portion of its unused office space to an unrelated third party gross rents were dollar_figure in 20xx and dollar_figure in 20xx credit counseling and debt management plan activities form 886-a department of the treasury - internal_revenue_service page of form 886-a rev date name of taxpayer org explanations of items schedule number or exhibit tax identification_number year period ended september 20xx september 20xx org operations are similar to those of a traditional consumer credit_counseling_organization during the examination years org relied on an established group of companies that were referred to as lead generation service providers lgs to deliver to org potential debt consolidation applicants to be enrolled into debt management plans dmp the lgs providers were mostly unrelated for-profit entities that made telephone call solicitations to potential customers some customer leads came via org s own internet website org did no direct advertising for potential clients nor did org purchase any of their clients from other consumer credit counseling agencies persons making inquires on the website would wait for a credit counselor to call them back using the personal data entered in the on-line application when the telephone contact was made by one of the lgs companies with a perspective debt consolidation client they obtained the personal and credit information and then the calls would be transferred to an org credit counselor if the customer actually enrolled in a dmp with org the lgs would then earn a fee and sometimes the arrangements called for a monthly fee to be paid to the lgs company as long as a client continued to be enrolled in a debt management plan during the years under examination most of the clients were charged a one time setup fee occasionally it was waived the setup fee was based on the amount of unsecured debt the potential client had org also charged the dmp client a monthly administrative fee for maintaining their account sometimes these fees were waived or reduced depending on the client’s individual circumstances some of the individual states where org clients reside have established limits on the amount of credit consolidation fees that are allowed in later years the org fees structure has changed currently the clients are still charged a set-up fee and monthly account administration fee but they are much lower than they were in 20xx and 20xx during the examination years org had several different lgs that provided them with potential clients org paid the lgs commissions based on contractual arrangements and the monthly dmp fees collected from the debt consolidation referrals during the year ended september 20xx org spent in excess of dollar_figure and in the year ended september 20xx more than dollar_figure in commissions and fees to the lgs companies to provide leads org entered into a written contract with each one of the lgs providers for their business relationship the contracts have been revised over time new ones added and old ones discontinued during the examination period however the objective of the contracts and the business relationships have remained consistent the lgs acquire debt consolidation leads and make client referrals to org in order for their credit counselors to talk to the clients for potential dmp enrollment processing and servicing broker contracts compensation and financial arrangements form 886-a page of department of the treasury - internal_revenue_service form 886-a rev date name of taxpayer org explanations of items schedule number or exhibit tax identification_number yeariperiodended september 20xx september 20xx during 20xx and 20xx org contracted with lgs providers to solicit and procure customers these marketing agreements included clauses such as the corporation org is in the business of providing debt consolidation services and wants to appoint contractor for marketing of the corporation’s services e e e e contractor is hereby authorized to solicit and procure applications for the corporation org and submit all new customers and potential customers to the corporation promotions shall include but not be limited to television radio websites tapes videos newspaper infomercials scripts or other advertising literature or mediums approved by the corporation the contractor shall provide these services exclusively for the corporation the contractor must be in compliance with all state and federal_law concerning telephone solicitations telemarketing and do-not call lists during 20xx and 20xx the manner in which the corporation org compensated contractors varied with the different contractors both in terms of fixed payment amounts and percentage payments all contractors are specified as independent contractors the following are examples from the various agreements e e corporation will pay a fee of dollar_figure of the initial client payment for up to new customers produced per week dollar_figure for to new customers produced each week dollar_figure for to new customers produced each week if more than big_number new customers are produced in a week the amount will be renegotiated by the parties the corporation shall pay dollar_figure per month for each client they retain in the program under no circumstances shall the fee be more than the initial payment made by the new client corporation will pay a fee of dollar_figure of the initial client payment for up to new customers produced per week dollar_figure for to new customers produced each week dollar_figure for to new customers produced each week if more than big_number new customers were produced in a week the amount will be renegotiated by the parties under no circumstances shall the fee be more than the initial payment made by the new client form 886-a department of the treasury - internal_revenue_service page of form 886-a rev date explanations of items name of taxpayer - tax identification_number org schedule number or exhibit year period ended september 20xx september 20xx _ corporation shall pay a fee of dollar_figure for every consumer transferred to the corporation that enrolls in a dmp up to per week dollar_figure for to that enroll in a dmp per week and dollar_figure for every consumer transferred to the corporation that enrolls in a dmp of or more clients per week e corporation shall pay a fee of dollar_figure per month for every consumer as long as they remain in the program if the dollar_figure monthly maintenance fee is reduced then the dollar_figure fee will be prorated org's use of the lgs providers was revenue driven the strategy was simple and straight-forward e e e to build a network of contractors in order to have an adequate flow of potential clients and debt consolidation applicants to enroll qualifying debt consolidation applicants as dmp clients and to build up its dmp portfolio to increase org’s revenue stream during the examination years org’s dmp portfolio was comprised as follows enrollments pee ae beginning of dmp client population portfolio tax_year year acquisitions end of year sept 20xx_ sept 20xx during 20xx org employed approximately credit counselors in 20xx org employed approximately credit counselors the credit counselor duties in part consisted of receiving call leads of potential consumers from the lgs providers making outbound calls to client leads and talking to individuals from other sources obtaining the consumers financial history and if they qualified enrolling them into a debt management plan org initiates and completes the processing of the dmp application it verifies and perfects the applicant data submits dmp proposals to creditors and resubmits them on occasion after the proposals are approved org collects the client payments and disburses the payments to the clients’ creditors org sends each client a monthly statement of account along with a chapter from the treasury of practical financial knowledge which was written in house by the director of the education dept for the most part servicing a dmp entails making electronic withdrawals from a client’s bank account via an electronic withdrawal ach depositing the withdrawn funds in the dir- p a_trust account co-2 and then making electronic disbursements from the co-2 account into the org disbursement account or directly to co-1 the payment processing company who actually transmits the client creditor payments disbursements from the co-2 account also were made to the org operating account to pay expenses of the operation and to the org payroll account for employee salary payments by performing the foregoing services as a substantial part of its form 886-a page of department of the treasury - internal_revenue_service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number year period ended september 20xx september 20xx activities org is essentially providing debt consolidation services for a fee org acted as the servicing agent for dir-1 a licensed attorney and the executive director of org this arrangement was set up as ordered by a court appointed trustee ra-1 in december of 20xx this arrangement was changed somewhat in the first quarter of 20xx a new for-profit entity co-3 co-3 owned by co-2 holdings now receives all of the client payments makes the disbursements of client funds and pays the operating_expenses the majority of customer complaints received by org through the better business bureau or directly to their office were promptly addressed and the majority of the complaints were resolved in the correspondence org referred to itself as a non-profit organization acting as the servicing agent for licensed attorney dir-1 credit counseling activities credit counselors and other employees involved in org’s dmp operations make up the majority of its employees during the examination years or more of org employees were credit counselors or customer service representatives see the table below org departments number of employees 20xx 20xx credit counseling center account maintenance business operations legal customer service disbursements educational_services human resources financial operations information_technology total employees org’s credit counselor duties include o h h n w a o w w n a w w o w a a w w w r w a w h o w d w o h b e e e counseling clients according to their budget financial needs consolidating client unsecured credit accounts and negotiating with the client creditors for lower payments and lower interest rates hiring practices form 886-a department of the treasury - internal_revenue_service page of form 886-a rev date name of taxpayer org explanations of items schedule number or exhibit tax identification_number year period ended september 20xx september 20xx after reviewing the org job announcements for credit counselors it was determined that in order to be employed as a credit counselor at org a person did not need any formal training or experience in the areas of credit or financial counseling money management or counseling in general the education requirements for credit counselors at org were a high school diploma or equivalent related work experience an understanding of debt consolidation computer skills and desire to grow and learn other factors and skills preferred included e oral and written communication skills ability to multi-task in a high-volume environment customer service sales experience preferred professional attitude self-motivated bilingual credit counselor training the new counselors begin with a week of orientation covering the employee handbook company benefits org itself the executive director the various departments the department managers and the overall structure of the organization the telephone system receiving and transferring calls they learn how to use the computer from start_up accessing the database adding customers the debt calculator entering customer data calculations and due dates the initial training could last two weeks some of the credit counselors begin handling inbound calls after the first week of orientation at org there is also individual study and listening in on live calls with an experienced senior representative the total training time depends on how quickly the individual picks up the job and their prior job experience advanced training and making outbound calls is normally after about to weeks beginning in march of 20xx org credit counselors are required to obtain maintain certification through the national institute for financial counseling and education nifce within days a counselor must begin this self-study and then complete the course and pass a written test analysis of credit counseling telephone conversations for the time spent on-site during the examination at org’s offices the examining agent was assigned to a conference room downstairs from the administrative offices and the credit counseling center which was not suitable to listen to live telephone calls org provided initial recorded credit counseling telephone interviews these were recorded between october and december of 20xx org stated that there were no recordings maintained during the years under examination the calls were provided by ra-2 the new_accounts department manager in a wav file format on a cd rom disc the calls represented the work of different credit counselors the calls were categorized into types fax calls were those completed and waiting for contracts to be faxed back form 886-a page of department of the treasury - internal_revenue_service form 886-a rev date name of taxpayer org explanations of items schedule number or exhibit tax identification_number year period ended september 20xx september 20xx to express avg time of call minutes non-qualify individuals avg time of call minutes qualifying avg time of call minutes and other calls avg time of call minutes common with ail of these calls was the verifying of the consumer’s telephone number a brief budget analysis including take home pay and general monthly expenses options for the consumer mentioned were budget modification a debt management plan bankruptcy home equity loans or home refinancing or second a mortgage each consumer was told they would receive an action plan with information on the different options bankruptcy is rarely mentioned as an option home equity loans and refinancing or second mortgages are never recommended as an option as those could lead to more problems like putting their home at risk the recommendation to the qualifying consumers was always budget modification changing spending habits and dmp there is very little given to the client in the way of education or individual budget and financial advice changing spending habits is mentioned as part of the budget modification but no specific suggestions or recommendations are given as to how the client might accomplish this in their individual situation the majority of these calls were transferred from one of the lead generator service providers lgs with the creditor information who turned them over to the org credit counselor every credit counselor advises the consumer at least once or twice that co-4 is the servicing agent for licensed attorney dir-1 in preparing budgets to submit dmp proposals counselors would sometimes tell prospective clients that there shouldn't be too much left over in their budget but that they can afford the payment required of a dmp one of the statements made by the executive director from the first interview was that org was changing and trying to improve and correct what had been done wrong in the past and to follow the guidelines of the irs for credit counseling agencies a second set of recorded credit counselor calls was requested and received there were calls recorded between november 20xx and february of 20xx the calls were in an audio format on cd rom which represented the work of different credit counselors and included both qualifying and non-qualifying clients almost all of these calls were leadpoint voice lead referrals there is no longer any mention of the counseling center being a tax-exempt or non-profit organization there were completed calls with dmp agreements some with verbal agreements but not finalized and some where the client did not meet the criteria for the dmp program as part of the changes the agreement with attorney dir-1 was ended and a new entity set up to enter into the dmp client agreements co-2 co-3 in city state was established in the first quarter of 20xx and the later calls were answered representing the counseling center as coq-3 except for one or two where org was stated as the company being represented the counselors used the same script for the calls obtaining personal information explaining that the organization provides financial options including dmps and drastically lowering interest rates the counselors go right into obtaining creditor information listing credit cards and other unsecured debts personal loans and medical bills they ask how old the accounts are and who is responsible for the debts the counselors do a budget analysis obtaining monthly income and expense estimates and form 886-a department of the treasury internal_revenue_service page of form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org september 20xx september 20xx information on any assets the client may have the options mentioned are budget modification dmp bankruptcy second mortgage home refinancing or home equity loans budget modification and dmp are always suggested unless a client does not qualify and then they might suggest bankruptcy but only a last resort home loans home refinancing and second mortgages are never suggested the clients are told that they will receive an action plan with information on the options there is still little specific financial information or advice for the individual changing spending habits and cutting back on expenses is sometimes mentioned but no specific recommendations as to how a client might accomplish it a couple of times the idea of a second job was mentioned neither the eo website nor other financial educational resources were mentioned to the clients the majority of the time of the calls was spent gathering the creditor information and the client budget information one thing noted in the second group of counselor calls was that the fees were reduced for both set up and the monthly account administration scripts use by credit counselors during 20xx and 20xx org provided its credit counselors with scripts to use in different situations when speaking with consumers and perspective clients ie inbound calls outbound calls and transferred calls one thing that was always made clear was that org operated as the servicing agent for licensed attorney dir-1 the credit counselor would identify themselves by name ask for the client's personal information and preliminary financial and budget information income expenses assets any liabilities credit card payments and amount of debt they state that they need to get the consumer's information to recommend the best course of action for them they tell the consumer they will be sent a budget action plan in writing with the counselor's recommendation of the best course of action for the consumer each contacted consumer is given a cid client identification_number whether they enroll ina dmp or not scripts include help with frequently asked questions such as who dir-1 is the debt consolidation process what org is the option of bankruptcy the dmp fees what if the client receives harassing collection calls what if they pay off early how does dmp affect their credit score what types of debt can be included in a dmp what if a client doesn't have a fax machine the majority of the script information relates to dmps either the enrollment process or how debt consolidation works if a consumer agrees to sign up the counselor will read verbatim statements concerning the contract itself where to sign and returning it back to the counselor within hours to begin the progess the fees structure is carefully explained setup and account maintenance fees the customer service toll-free number is given to them in case they need to call back there were no scripts shown that had techniques on how to counsel with particular financial problems or money management issues each counselor had a set dollar limit based on the client's dmp payment that they can work without approval from a senior counselor or manager ifa call is over their limit it is turned over or transferred to one of these other persons to complete ifa client agrees to the dmp program sometimes the automatic bank account withdrawal was setup by another representative form 886-a page of department of the treasury - internal_revenue_service form 886-a rev date explanations of items name of taxpayer __ _ tax identification_number year period ended - org september 20xx september 20xx schedule number or exhibit the later calls still used a script explaining briefly about the counseling center and common with all of the calls was verifying the client’s name address phone number a brief overview of what the counseling center does presenting financial options including dmps and lowering interest rates the counselors normally went right into listing the credit cards and other unsecured debts of the clients they asked who was responsible for the debts and how old the accounts were the counselors would do a budget analysis including take home pay and general monthly expenses client options mentioned were budget modification the debt management plan bankruptcy home equity loans or home refinancing or second a mortgage each qualifying client is told they would receive an action plan’ with information on the different options bankruptcy is suggested only as a last resort home equity loans and refinancing or second mortgages are never recommended as an option it is almost always budget modification changing spending habits cutting expenses and dmp if the client qualified there is very little given to the client in the way of education budget or financial advice the majority of the call time is spent gathering the client's creditor information changing spending habits is mentioned as part of the budget modification but no specific suggestions or recommendations are given as to how the client might accomplish it a few times a counselor would ask about a second job almost all of the calls were from the leadpoint voice lead referrals neither co-4 nor co-3 was mentioned as being a non-profit organization neither the eo website nor other financial educational resources were mentioned credit counselor compensation credit counselor compensation was based on an hourly rate depending on the proficiency level they have reached the counselors may qualify for a monthly bonus plan if they meet certain criteria qualifying for the bonus plan is based on the numbers of active client dmp accounts maintained and the number of pending dmp accounts the following is a summary of the basic_pay scales during the years of the examination pay levels c1 representative c2 senior representative c3 credit counselor c4 senior credit counselor to go from advanced training to the c1 level an employee must have pendings dmps from the non-pitched report in a week period these representatives handle the calls generated from vendor co-5 c1 new reps make dollar_figure per hour are eligible for a dollar_figure monthly bonus package goals pendings active perfect attendance and a monitoring score of or higher form 886-a page of department of the treasury - internal_revenue_service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org september 20xx september 20xx according to the charts provided of the basis for bonuses is active and pending accounts and the other is attendance and monitoring scores c2 senior reps make dollar_figure per hour are eligible for a dollar_figure monthly bonus package goals pendings active perfect attendance and a monitoring score of or higher c3 credit counselors make dollar_figure per hour are eligible for a dollar_figure monthly bonus package goals pendings active perfect attendance and a monitoring score of or higher c4 senior credit counselors make dollar_figure per hour are eligible for a dollar_figure monthly bonus package goals pendings active perfect attendance and a monitoring score of or higher inbound call minimum bonus qualifiers call to fax ratio or higher fax to pending ratio or higher must achieve or more of pending goal active goal to receive of bonus amount and or more of pending active goal to receive of bonus amount these representatives handle vendor tdl cails which typically take more time so the expectations are lower t1 task force representative t2 task force credit counselor t3 task force senior credit counselor tf reps make dollar_figure per hour are eligible for a dollar_figure monthly bonus package goals pendings active perfect attendance and a monitoring score of or higher according to the charts provided of the basis for bonuses is active and pending accounts and the other is attendance and monitoring scores tf reps make dollar_figure per hour are eligible for a dollar_figure monthly bonus package goals pendings active perfect attendance and a monitoring score of or higher t3 tf reps make dollar_figure per hour are eligible for a dollar_figure monthly bonus package goals pendings active perfect attendance and a monitoring score of or higher task force bonus qualifiers fax to pending ratio call to fax for tdl calls tbd this month must achieve or more of pending goal active goal to receive of bonus amount and or more of pending active goal to receive of bonus amount form 886-a page of department of the treasury - internal_revenue_service form 886-a rev date name of taxpayer org explanations of items schedule number or exhibit tax identification_number year period ended september 20xx september 20xx bonus disqualifiers - zero on a listening score or more write-ups per month no call or no show manager discretion or more absences in a month late for work times lose of bonus late for work times lose of bonus and late for work times lose all bonus and an average monitoring score below after consecutive months of hitting bonus an employee may be recommended for advancement also on their annual reviews if bonus is not met for consecutive months then the representative is put in the plan where his her manager spends more time with them and monitors more calls education activities aside from what is deemed to be credit counseling org’s educational activities and materials during the examination years consisted of the following internet website monthly newsletter news to financial freedom outreach events which included seminars workshops as well as one-on-one assistance the treasury of practical financial knowledge’ a series of financial lesson plans sent out a chapter a month to active dmp clients the org website contains educational content as well as references and links to other helpful information and governmental websites org’s monthly newsletter vews has been published for several years during 20xx and 20xx org produced thousands of copies of its newsletter on a monthly basis and distributed them to their dmp clients by mail along with their individual statements of account all of the educational materials of org are available online educational materials will also be mailed to consumers upon request org stated that the overwhelming majority of its counseling is done via telephone but could be conducted in a face-to-face meeting at their office but that would be rare outreach events the educational programs for org during the year of 20xx included workshops seminars and elementary_school classroom lessons org provided event reports for events that it conducted most were seminars workshops with various topics for adults and children for 20xx org provided event reports for events that it conducted most of these also were seminars or workshops with various topics for adults children and teens form 886-a page of department of the treasury - internal_revenue_service form 886-a rev date explanations of items name of taxpayer tax identification_number org schedule number or exhibit year period ended september 20xx september 20xx of the events listed approximately adults were involved children and teens among the events the following was noted e e e e e e of the events listed were at day care center sec_48 of the events listed were at co-6 a low_income_housing development in city and other housing developments in the area of the events were at community based service organizations of the events listed were at local churche sec_47 of the events listed were at local workforce development center sec_5 of the events were for one-on-one assistance of the events were at co-7 over teens at assemblies law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the code provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities that sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals form 886-a department of the treasury - internal_revenue_service page of form 886-a rev date explanations of items schedule number or exhibit name oftaxpayer tax identification_number year period ended org september 20xx september 20xx --- - - sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business a nonprofit organization formed to help reduce personal bankruptcy by providing information to the public on personal money management and aiding low-income individuals and families with financial problems is exempt under sec_501 of the irc under a budget plan the debtor voluntarily makes fixed payments to the organization the funds were kept in a_trust account and disbursed on a partial payment basis to the creditors whose approval of the establishment of the plan is obtained by the organization these services are provided without charge to the debtor 1969_2_cb_115 revrul_69_441 in revrul_65_299 1965_2_cb_165 a nonprofit organization advised counseled and assisted individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations is entitled to exemption from federal_income_tax as a social_welfare_organization described in sec_501 of the irc no charge was made form 886-a page of department of the treasury - internal_revenue_service form 886-a rev date name of taxpayer org explanations of items schedule number or exhibit tax identification_number year period ended september 20xx september 20xx for the counseling service and only a nominal charge was made for the monthly prorating services to cover postage and supplies in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama is an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a dept management plan approximately percent of a professional counselor's time was applied to the dept management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the dept management plan this fee was waived in instances when payment of the fee would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees department of the treasury - internal_revenue_service form 886-a page of form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org september 20xx september 20xx the court found the organizations exempt under sec_501 because providing information to the public regarding the sound use of consumer credit is charitable in that it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies' counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions finally the court found that the law did not require that an organization must perform its exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship in easter house v u s ct_cl affd 846_f2d_78 fed cir the court found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate- type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees government’s position the primary issue in this examination focuses on whether or not org’s primary purpose is providing budgeting and financial education or is its primary purpose to provide fee-for-service debt consolidation services it educational activities that a substantial part of its activities are in providing fee-for-service based debt consolidation services first by obtaining enough financial information from individual prospects to determine qualification for a dmp and then enrolling them in a debt management program however with certainty org is not like the credit_counseling_organization in consumer credit counseling is the government's position that while org does engage in various form 886-a page of department of the treasury - internal_revenue_service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org september 20xx september 20xx service of alabama inc or like the one described in revrul_69_441 the organizations described in these rulings charged little or no fees in relation to the educational or debt consolidation services that were provided the government's position is that org’s educational and charitable activities are not substantial in comparison to the services provided to its clients through the dmp enrollment the method used by org to obtain the majority of its clients came through lead generation service providers lgs and the executive director himself stated that the major reason the individuals call in it is for the purpose of getting help with their credit card debt after listening to a sampling of more than recorded telephone conversations between clients and credit counselors it was noted that there was only a minimal amount of financial educational information or advice given the credit counselors typically verify personal information obtain minimal budget information and if a client qualifies the counselor would then attempt to enroll them in a debt management plan the emphasis in each of the calls appears to be enrolling the clients in dmps rather than the individual’s financial situation or specific advice given to the callers the business model org and then in early 20xx co-3 has developed is a network of lgs companies referring thousands of persons who have debt problems and need help obtaining dmp clients for org and co-3 is easy it simply involves talking to the referrals gathering information submitting dmp proposals to the creditors collecting and then distributing the client funds electronically following this model org and co-3 earned money in three ways e e e setup fees charged to each of the dmp clients when they enroll monthly account maintenance fees for the clients who remain active in the dmp program and creditor fair share payments or grants org s revenue increased from 20xx through 20xx e at the end of september 20xx org had big_number active clients org gross revenues for 20xx were dollar_figure increasing to dollar_figure in 20xx three of the accomplishments cited by org were either about its dmp portfolio or increasing its dmp portfolio from sources of potential clients it boasted that revenues and contributions nearly tripled from 20xx to 20xx substantially_all of org’s revenues were derived from fees and payments associated with its dmps org received zero charitable_contributions during the years of the examination org did have three persons devoted to the educational department activities including a full time outreach person who made presentations in the community such as outreach sessions lectures and workshops also educational and reference information was provided via the org internet website form 886-a page of department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer - tax identification_number year period ended org september 20xx september 20xx its newsletter and through the mail out of the treasury of practical financial knowledge chapters each month these workshops delivered educational material however the value of some of the material in the workshops as it relates to debt matters and financial information is questionable example teaching young children to read and to count while of educational value not related to debt and financial matters the primary activities centered on the enrollment of qualifying persons into dmps there is really no education of the general_public except through the outreach events the org website or through information mailed out if requested more than half of org’s work force was involved in the dmp service activities persons hired as credit counseling received some training in the area of credit counseling but the emphasis was on handling customers and dmp enrollment the processing and servicing of dmp accounts of the total revenue generated was derived from dmp activities and of that about was from fair share payments and grants from the creditors taxpayer’s position the taxpayer is not in agreement with the government's interpretation of what co-4 is providing in the way of education to the individual client after the counselor completes the budget analysis an action plan is formulated and given to the client these action plans include information on ways to cut back on expenses along with an explanation of the various financial options that were discussed during the counselor interview the action plans go out to every person who calls in not just the clients who have enrolled in a debt management plan the internet web address is provided where the treasury of practical financial knowledge’ is available to everyone currently the taxpayer gets client leads from leadpoint a company which makes referrals based on the needs of the callers callers are transferred to co-4 because they can provide the type of service certain callers need it has already been determined by leadpoint that a caller has a certain amount of debt and the type of debt the taxpayer believes that every person who signs up for a debt management plan improves their financial situation by getting lower interest rates having only one payment per month and the stopping of collection calls the taxpayer feels like they are carrying out their exempt mission by providing financial education and doing what is best for the consumer the taxpayer feels that the debt management program in and of itself is one of the best educational tools because while in a dmp the client can no longer use the accounts in the dmp and they are forced to modify their budget and spending behavior conclusion based on the examination conducted of org it is not operated exclusively for the purposes listed in sec_501 during the examination it was determined that org’s activities were primarily department of the treasury - internal_revenue_service form 886-a page of schedule number or exhibit form 886-a explanations of items rev date name of taxpayer org tax identification_number year period ended september 20xx september 20xx a tes credit counseling and these activities were substantial the credit counseling was operated for a substantial non-exempt purpose which was commercial in nature it is therefore recommended that the service's letter to org dated september 20xx recognizing it as exempt from federal_income_tax be revoked effective october 20xx department of the treasury - internal_revenue_service form 886-a page of
